Case 2:15-cv-00308-RWS Document 297 Filed 11/02/18 Page 1 of 3 PageID #: 10743



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 RED LION MEDICAL SAFETY, INC., et al.
                                                            Civil Action No. 2:15-cv-308-RWS

                                       Plaintiffs,

                                                            JURY TRIAL DEMANDED
                       -v-

 GENERAL ELECTRIC COMPANY, et al.

                                       Defendants.

                 UNOPPOSED MOTION TO WITHDRAW APPEARANCE

        McKool Smith, P.C. (“McKool”), respectfully moves to withdraw the appearance of

 Colleen Bloss as counsel for Plaintiffs in the above-styled case. Ms. Bloss, an Associate with

 McKool, has left the firm. McKool has consulted with attorneys for Defendants about this

 motion, and they consent to its filing. McKool will remain as counsel for the Plaintiffs.

 Dated: November 2, 2018                       Respectfully submitted,

                                                      /s/ Sam Baxter
                                                      Samuel F. Baxter
                                                      Texas State Bar No. 01938000
                                                      sbaxter@mckoolsmith.com
                                                      Jennifer L. Truelove
                                                      jtruelove@mckoolsmith.com
                                                      MCKOOL SMITH P.C.
                                                      104 East Houston, Suite 300
                                                      Marshall, Texas 75670
                                                      Telephone: (903) 923-9000
                                                      Facsimile: (903) 923-9099

                                                      John C. Briody
                                                      jbriody@mckoolsmith.com
                                                      Radu A. Lelutiu
                                                      rlelutiu@mckoolsmith.com
                                                      James H. Smith
Case 2:15-cv-00308-RWS Document 297 Filed 11/02/18 Page 2 of 3 PageID #: 10744



                                         jsmith@mckoolsmith.com
                                         MCKOOL SMITH P.C.
                                         One Bryant Park, 47th Floor
                                         New York, New York 10036
                                         Telephone: (212) 402-9400
                                         Facsimile: (212) 402-9444

                                         Paul F. Ferguson, Jr.
                                         cferguson@thefergusonlawfirm.com
                                         THE FERGUSON LAW FIRM
                                         350 Pine Street, Suite 1440
                                         Beaumont, TX
                                         Telephone: (409) 832-9700
                                         Facsimile: (409) 832-9700

                                         Paul Bartlett, Jr.
                                         paul@paulbartlettjr.com
                                         203 Zornia Drive
                                         San Antonio, Texas 78213
                                         Telephone: (210) 341-6703
                                         Facsimile: (210) 525-8011

                                         Nina Cortell
                                         nina.cortell@haynesboone.com
                                         Anne Johnson
                                         anne.johnson@haynesboone.com
                                         Ryan Paulsen
                                         ryan.paulsen@haynesboone.com
                                         HAYNES AND BOONE, LLP
                                         2323 Victory Avenue, Suite 700
                                         Dallas, Texas 75219
                                         Telephone: (214) 651-5000
                                         Facsimile: (214) 651-5940

                                         ATTORNEYS FOR PLAINTIFFS
Case 2:15-cv-00308-RWS Document 297 Filed 11/02/18 Page 3 of 3 PageID #: 10745



                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this document was served on all counsel who

 have consented to electronic services on this the 2nd day of November, 2018. Local Rule CV-

 5(a)(3)(A).

                                                     /s/ Sam Baxter
